UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6257


WAYNE ANTHONY WILLIAMS,

                Plaintiff - Appellant,

          v.

NORTH CAROLINA DEPARTMENT        OF    PUBLIC   SAFETY;      GEORGE   T.
SOLOMON; PATSY CHAVIS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-ct-03142-D)


Submitted:   May 22, 2014                          Decided: May 29, 2014


Before TRAXLER,   Chief     Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Anthony Williams-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wayne      Anthony    Williams     appeals    the   district       court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b) (2012).           We have reviewed the record and find

no reversible error.             Accordingly, we affirm for the reasons

stated by the district court.                 Williams v. N.C. Dep’t of Pub.

Safety,    No.    5:13-ct-03142-D        (E.D.N.C.       Jan.   22,     2014).      We

dispense    with       oral   argument     because       the    facts    and     legal

contentions      are   adequately    presented      in    the   materials        before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2